Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 08, 2015

The Court of Appeals hereby passes the following order:

A15A2024. GRANT SMERECZYNSKY v. CITY OF GAINESVILLE,
    GEORGIA et al.

      Grant Smereczynsky filed a petition for declaratory judgment, seeking a
declaration that the City of Gainesville, Georgia, the mayor, and a number of council
members violated the Commerce Clause of the United States Constitution, Art. I, Sec.
8, Cl. 3, and the Civil Rights Act, 42 U.S.C. § 1983, when they interpreted a zoning
ordinance and its subsequent amendment to preclude him from building an
“industrialized” single-family home on his property. Smereczynsky also requested a
writ of mandamus ordering the defendants to reissue a building permit so he could
complete construction on his property, and he sought preliminary and permanent
injunctions, including a temporary restraining order enjoining the defendants from
taking any further action to cause the removal of the home on the property. The trial
court denied Smereczynsky’s petition and requests for relief, finding that the
defendants properly interpreted the local zoning ordinance applicable at the time
Smereczynsky applied for his permit, that the zoning ordinance is constitutional, and
that the amended ordinance did not apply to Smereczynsky’s permit. Smereczynsky
then filed this direct appeal. It appears, however, that jurisdiction may be proper in
the Supreme Court.
      The Supreme Court has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question. See Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1);
Atlanta Independent School System v. Lane, 266 Ga. 657 (1) (469 SE2d 22) (1996).
Additionally, The Supreme Court has exclusive appellate jurisdiction of all cases
involving extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (cases
involving the grant or denial of mandamus are within the exclusive jurisdiction of the
Supreme Court without regard to the underlying subject matter or the legal issues
raised). And, the Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “all equity cases.” Ga. Const. of 1983, Art. IV, Sec. VI, Par. III (2).
“‘Equity cases’ are those in which a substantive issue on appeal involves the legality
or propriety of equitable relief sought in the superior court – whether that relief was
granted or denied.” Beauchamp v. Knight, 261 Ga. 608, 609 (2) (409 SE2d 208)
(1991). In deference to the Supreme Court’s jurisdiction and because this case
involves constitutional challenges to a local ordinance, as well as a denial of
mandamus and equitable relief, this appeal is ordered TRANSFERRED to the
Supreme Court.



                                         Court of Appeals of the State of Georgia
                                                                              07/08/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.